Case: 21-50487     Document: 00516539505        Page: 1    Date Filed: 11/09/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    November 9, 2022
                                 No. 21-50487
                                                                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                     versus

   Christopher Matthew Meredith,

                                                         Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:19-CR-39-1


   Before Stewart, Willett, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
         The question presented is whether Christopher Meredith can appeal
   a sentencing enhancement and restitution award in the face of an appeal
   waiver. He cannot. We therefore dismiss the appeal.
                                       I.
         Christopher Meredith created a fake company, supplied it with fake
   financials and fake contracts, and used the same to solicit more than $7
   million from unwary investors. The Government indicted him. Meredith
Case: 21-50487      Document: 00516539505          Page: 2      Date Filed: 11/09/2022




                                    No. 21-50487


   sought a plea deal from the Government. The trial court granted several
   continuances to facilitate the parties’ plea negotiations.
          Eventually, Meredith pleaded guilty to one count of securities fraud,
   in violation of 15 U.S.C. §§ 78j(b) and 77ff. The district court sentenced
   Meredith to 168 months’ imprisonment and imposed approximately $6.8
   million in restitution. In exchange for Meredith’s plea, the Government
   agreed to dismiss five other counts, which carried a cumulative maximum of
   100 years’ confinement.
          As part of his agreement, Meredith waived his right to appeal.
   Undeterred, Meredith filed a notice of appeal after sentencing. His attorney
   moved to withdraw and filed a brief consistent with Anders v. California, 386
   U.S. 738 (1967). After Meredith objected, his counsel withdrew the Anders
   brief and litigated this action, arguing that (1) Meredith’s restitution
   obligation exceeds the statutory maximum and (2) the district court erred in
   computing Meredith’s criminal history score. Neither argument was
   preserved below.
                                         II.
          The right to appeal is statutory, not constitutional. Abney v. United
   States, 431 U.S. 651, 656 (1977). The right can be waived. See Garza v. Idaho,
   139 S. Ct. 738, 742 (2019). Such waivers often stem from plea bargaining, and
   plea agreements are construed like contracts. See Puckett v. United States, 556
   U.S. 129, 137 (2009); United States v. Bond, 414 F.3d 542, 545 (5th Cir. 2005).
   Accordingly, appeal waivers require dismissal if (1) the defendant’s waiver
   was knowing and voluntary and (2) “the waiver applies to the circumstances
   at hand, based on the plain language of the plea agreement.” United States v.
   McKinney, 406 F.3d 744, 746 (5th Cir. 2005). We have applied this inquiry to
   uphold appeal waivers in a variety of contexts, including challenges to
   restitution, United States v. Keele, 755 F.3d 752, 756 (5th Cir. 2014), upward


                                          2
Case: 21-50487      Document: 00516539505           Page: 3   Date Filed: 11/09/2022




                                     No. 21-50487


   variances, United States v. Jacobs, 635 F.3d 778, 783 (5th Cir. 2011), and
   Guidelines enhancements, Bond, 414 F.3d at 543–46.
          Here, Meredith waived his right to appeal “on any ground,” including
   any right he might’ve had to challenge a “monetary penalty or obligation.”
   Before his plea was accepted, Meredith testified that he read the agreement,
   discussed it with his attorney, and understood it. Meredith also testified in
   response to specific questioning that he understood he agreed to an appeal
   waiver, to pay restitution, and to the district court’s determination of that
   restitution. We find that his agreement was knowing and voluntary.
          Nevertheless, Meredith says that he did not really waive his right to
   appeal “on any ground” and did not really waive his right to appeal the
   district court’s determination of any “monetary penalty or obligation.” How
   so, you might wonder? Meredith points out that the plea agreement, like all
   or virtually all such agreements executed by the Justice Department, carves
   out the right to appeal if the district court’s sentence exceeds “the maximum
   sentence authorized by statute.” This boilerplate language, Meredith
   contends, authorizes an appeal whenever the defendant thinks the district
   court erred in its restitution calculation.
          We long ago rejected such an attempt to use the statutory-maximum
   boilerplate as an appeal-authorizing escape hatch. See Bond, 414 F.3d at 545–
   46. Rather, as in Bond, the statutory-maximum carveout authorizes an appeal
   only when the district court exceeds “the upper limit of punishment that
   Congress has legislatively specified for violations of a statute”—not when the
   sentencing judge commits any error under the sentencing statute. Id. at 546
   (quotation omitted). The relevant statutory maximum in Meredith’s case
   provides: “The court may also order restitution in any criminal case to the
   extent agreed to by the parties in a plea agreement.” 18 U.S.C. § 3663(a)(3)




                                           3
Case: 21-50487         Document: 00516539505                Page: 4       Date Filed: 11/09/2022




                                           No. 21-50487


   (emphasis added). 1 And Meredith repeatedly agreed to an unspecified
   amount of restitution, to be determined by the district court. In other words,
   the maximum restitution was set by Meredith’s agreement, which in turn
   authorized the district court to set the amount. See id. § 3664(e) (allowing
   district courts to determine restitution amounts by preponderance of the
   evidence). 2
           Having waived his appeal rights, including his right to challenge “the
   determination of any . . . monetary penalty or obligation,” and having agreed
   to let the district court handle the arithmetic, Meredith cannot now complain
   about how the numbers shook out. 3



           1
              Meredith suggests the district court’s restitution award depends on 18 U.S.C.
   § 3663A. That’s wrong because § 3663A does not apply to title 15 crimes like Meredith’s
   securities fraud. See id. § 3663A(c)(1) (covered crimes). Rather, the statutory support for
   restitution in this case is the more general restitution statute in § 3663 and its authorization
   for restitution awards when parties agree to them. See id. § 3663(a)(3).
           2
              The cases cited in Meredith’s brief are not to the contrary. For example,
   Meredith cites United States v. Chemical & Metal Industries, Inc., 677 F.3d 750 (5th Cir.
   2012), for the proposition that a restitution order can be appealed, even when the defendant
   waived the right to appeal any sentence not “in excess of the statutory maximum.” Id. at
   752. Meredith’s precedents are vastly different from this case, however, because in none
   of them did the party waive the right to appeal any “monetary penalty or obligation”
   ordered by the district court, nor did any of them implicate 18 U.S.C. § 3663(a)(3)’s
   authorization of a restitution award “to the extent agreed to by the parties in a plea
   agreement.” See, e.g., Chem. & Metal Indus., 677 F.3d at 752 (noting the record contained
   “no evidence” of loss, which constituted reversible error where the parties did not by
   agreement authorize the district court to impose restitution in any amount). And in any
   event, each of Meredith’s cases postdate Bond and hence cannot conflict with it. See
   Gahagan v. U.S. Citizenship & Immigr. Servs., 911 F.3d 298, 302 (5th Cir. 2018) (rule of
   orderliness).
           3
             Although we find that Meredith’s appeal waiver bars his restitution arguments,
   he likely would fail to secure relief regardless. Meredith complains that the district court
   insufficiently credited dividends paid by his Ponzi scheme against his restitution obligation,
   but any further credit would necessarily demand that some of his victims go




                                                  4
Case: 21-50487         Document: 00516539505               Page: 5      Date Filed: 11/09/2022




                                          No. 21-50487


           Meredith also challenges the district court’s application of an
   enhancement for committing an offense while under a “criminal justice
   sentence” pursuant to U.S.S.G. § 4A1.1(d). But his waiver forecloses this
   argument too. See Bond, 414 F.3d at 543–46; United States v. Smith, 404 F.
   App’x 884, 887 (5th Cir. 2010) (per curiam) (“We enforce broad appellate
   waivers and have declined to examine the correctness of applying a particular
   guideline where the defendant has agreed to a general waiver of the right to
   appeal the sentence.”).
           DISMISSED.




   uncompensated. Meredith also notes that victim affidavits describing losses sum to less
   than the district court’s restitution order. But that’s unsurprising; only ~40 loss affidavits
   were collected out of 126 victims. Meredith also questions whether the Government
   sufficiently proves the amounts owed to each victim, but here the uncontroverted Pre-
   Sentence Report included a detailed schedule of the amounts owing to each victim.
   Meredith did not challenge any of these facts in the district court, so he cannot come close
   to showing that the district court erred, see United States v. Harris, 702 F.3d 226, 230 (5th
   Cir. 2012), much less that it plainly erred, see Puckett, 556 U.S. at 135.



                                                 5